Case 3:20-cv-00319-HEH-RCY Document 7 Filed 10/27/20 Page 1 of 1 PageID# 21




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


DAVID WASHINGTON,

       Plaintiff,

                                                    Civil Action No. 3:20CV319-HEH

MS. SADLER,et al.

       Defendants.


                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       Plaintiff requested leave to proceed informa pauperis. By Memorandum Order

entered on August 31, 2020,the Court directed Plaintiffto pay an initial partial filing fee

of$15.22 or state under penalty of perjury that he did not have sufficient assets to pay

such a fee within eleven(11)days ofthe date of entry thereof. See 28 U.S.C.

§ 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he

caimot pay such a fee. Therefore, Plaintiff is not entitled to proceed informa pauperis.

Plaintiffs disregard ofthe Court's directives warrants dismissal ofthe action.

Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.




     .
                                     Ml
                                    HENRY E. HUDSON
                                                              /s/


Date:flsafc^2^2^o                   SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
